Citation Nr: 0319466	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-05 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than September 
25, 2000, for a grant of a permanent and total rating for 
pension purposes.  

2.  Entitlement to a compensable evaluation for residuals of 
a right heel fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from June 1970 to 
February 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the veteran's claim for a compensable 
rating for residuals of a right heel fracture.  

This appeal also comes before the Board from an April 2001 
rating decision which assigned the veteran pension benefits 
effective from September 25, 2000.  In October 2001, the 
veteran filed a statement indicating that he was entitled to 
an earlier effective date.  The RO denied his claim and the 
veteran has appealed the RO's decision.


FINDINGS OF FACT

1.  The veteran's original 1996 claim for pension benefits 
was denied by a July 1997 rating decision.  The veteran was 
notified of that decision in July 1997, but did not appeal.

2.  An informal claim for pension benefits was filed on 
September 8, 2000.  No prior claim of entitlement to pension 
benefits was filed after July 1997 and prior to September 8, 
2000. 


CONCLUSION OF LAW

The criteria for an effective date of September 8, 2000 for a 
permanent and total rating for pension purposes have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400, 20.201, 
20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  It is specifically noted that the April 2002 
statement of the case notified the veteran of the new law and 
the duties imposed on VA under the new law, and that VA would 
help him secure evidence in support of his claim if he 
identified such evidence.  Further, the veteran was provided 
with notice of what the evidence of record showed and the 
reason why the evidence was insufficient to award an earlier 
effective date, as well as notice that he may submit any 
supporting evidence.  

Thus, the veteran has been provided with notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran of what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Pertinent VA law provides that an appeal consists of a timely 
filed notice of disagreement in writing that can be 
reasonably construed as a disagreement and, after a statement 
of the case has been furnished, a timely filed substantive 
appeal. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302(a).  
The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination.  A notice of disagreement and the 
substantive appeal must be in writing and filed with the 
agency of original jurisdiction which entered the 
determination with which disagreement is expressed.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  A substantive 
appeal shall be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the rating decision that is being appealed, whichever time 
period ends later.  38 C.F.R. § 20.302(b)(2).  The date of 
mailing the letter that notifies the veteran of the rating 
decision determination will be presumed to be the same as the 
date of that letter for the purposes of determining whether 
an appeal has been timely filed.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).

In general, the effective date of an evaluation and award of 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The effective date for claims for pension benefits received 
on or after October 1, 1984, is the date of receipt of the 
claim.  38 C.F.R. § 3.400(b)(1)(ii)(A).

A claim for retroactive pension under 38 C.F.R. § 
3.400(b)(1)(ii)(B) must be received within one year of the 
date on which the veteran became permanently and totally 
disabled.  38 C.F.R. § 3.151(b) (2002).  

In the case at hand, the veteran first filed a claim for 
pension benefits in 1996.  A February 1997 rating decision 
denied his claim.  He was notified of that decision in March 
1997.  Subsequently, additional medical records were 
received, and in July 1997, the RO entered another decision, 
again denying entitlement to pension benefits.  The veteran 
was notified by letter dated that same month.  That decision 
was not appealed, and it is final.  38 U.S.C.A. § 7105 (West 
2002).  

On September 8, 2000, a VA examiner opined that the veteran 
was unemployable due to his psychiatric illnesses.  This 
record was constructively before the RO on that date, Bell v. 
Derwinski, 2 Vet. App. 611 (1992), and the statement may 
properly be considered an informal claim under 38 C.F.R. 
§§ 3.155, 3.157 (2002).  As that informal claim was followed 
up by the appellant's submission of an income and net worth 
statement on September 25, 2000, which constitutes a formal 
claim of entitlement to pension benefits, the Board finds 
that entitlement to an effective date of September 8, 2000 is 
established.
 
With respect to the appellant's entitlement to pension 
benefits prior to September 8, 2000, the Board notes the 
appellant's assertion that he has been receiving Social 
Security disability benefits since 1992.  The Board also 
notes that although Social Security records were not added to 
the record prior to July 2001, the veteran informed VA of his 
receipt of those benefits in his initial August 1996 claim.  
The final nature of the unappealed July 1997 rating decision, 
however, precludes assigning an effective date prior to the 
informal claim submitted on September 8, 2000.  Moreover, the 
provisions of 38 C.F.R. § 3.400(b)(1)(ii)(B) preclude a 
retroactive award given the fact that the appellant was 
arguably disabled more than a year prior to his September 8, 
2000 claim. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, except to the extent indicated, 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of September 8, 2000, for an award of a 
permanent and total rating for pension purposes is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 


REMAND

In September 2002, the Board ordered further development on 
the issue of residuals of a right heel stress fracture 
pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) (2002).  
Thereafter, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  38 
C.F.R. § 19.9(a)(2).  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
("DAV").  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2), in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304 (2002), was inconsistent with 38 U.S.C. § 
7104(a) (West 2002), because 38 C.F.R. § 19.9(a)(2), denied 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a) (West 2002), all evidence development will 
be conducted at the regional office (RO) level.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Review of the claims file reveals 
that the veteran was scheduled for an 
examination in June 2003.  However, the 
report of this examination is not in the 
claims file.  If the examination was 
conducted, a copy of the examination 
report should be obtained and associated 
with the claims file.  

If the examination was not conducted, the 
veteran should be afforded either a 
podiatric or orthopedic examination to 
determine the nature and severity of the 
right heel stress fracture residuals.  
Send the claims folder to the examiner 
for review.  The examiner must address 
the pertinent service and post-service 
medical records, to include an April 28, 
1998 VA orthopedic examination report.

The podiatrist or orthopedist is to 
examine the veteran and to identify any 
right os calcis stress fracture 
residuals.  If a different diagnosis is 
appropriate, the examiner should provide 
a detailed explanation, and indicate 
whether it is at least as likely as not 
that any currently diagnosed right heel 
disability is related to the veteran's 
active duty service.  

Further, the examiner must set forth all 
complaints and pertinent clinical 
findings, to include range of motion 
testing.  The examiner must comment on 
any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and state 
whether any pain claimed by the veteran 
is supported by adequate pathology, e.g., 
muscle spasm, and is evidenced by his 
visible behavior, e.g., facial expression 
or wincing, on pressure or manipulation.  
It is important for the examiner's report 
to include a description of the above 
factors that pertain to functional loss 
that develop on use.  In addition, the 
examiner must express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability due to pain on use or 
during flare-ups.  The examiner must 
portray the degree of any additional 
range of motion loss or other functional 
loss due to pain on use or during flare-
ups. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



